BRIGHT and McMILLIAN, Circuit Judges,
dissenting.
We dissent from the ruling of the majority denying a rehearing en banc in this case. The case and the important issues it raises deserve the full attention of this court.
The University’s petition for a rehearing en banc alleges in part that the panel opinion either misinterpreted or ignored the constitution and laws of the State of Missouri. Article I, § 7 of the Missouri Constitution explicitly requires
[tjhat no money shall ever be taken from the public treasury, directly or indirectly, in aid of any church, sect or denomination of religion * * *. (Emphasis added)
Additionally, Article IX, § 8 clearly states:
Neither the general assembly, nor any county, city, town, township, school district or other municipal corporation, shall ever make an appropriation or pay from *1321any public fund whatever, anything in aid of any religious creed, church or sectarian purpose * * *. (Emphasis added)
The Missouri courts have long interpreted these provisions to be more restrictive than the first amendment to the United States Constitution in prohibiting expenditures of public funds in a manner tending to erode an absolute separation of church and state. American United v. Rogers, 538 S.W.2d 711, 720 (Mo.), cert. denied, 429 U.S. 1029, 97 S.Ct. 653, 50 L.Ed.2d 632 (1976); Paster v. Tussey, 512 S.W.2d 97, 101-02 (Mo.1974) (en banc), cert. denied, 419 U.S. 1111, 95 S.Ct. 785, 42 L.Ed.2d 807 (1975); Harfst v. Hoegen, 349 Mo. 808, 163 S.W.2d 609, 613-14 (Mo.1942) (en banc).
Significantly, this interpretation has received the approval of the federal judiciary in this circuit. As stated in Luetkemeyer v. Kaufmann, 364 F.Supp. 376 (W.D.Mo.1973), aff’d, 419 U.S. 888, 95 S.Ct. 167, 42 L.Ed.2d 134 (1974):
We conclude without hesitation that the long established constitutional policy of the State of Missouri, which insists upon a degree of separation of church and state to probably a higher degree than that required by the First Amendment, is indeed a “compelling state interest in the regulation of a subject within the State’s constitutional power[.]” * * * That interest, in our judgment, satisfies any possible infringement of the Free Exercise Clause of the First Amendment or of any other prohibition in the Constitution of the United States. * * *
The fact that Missouri has determined to enforce a more strict policy of church and state separation than that required by the First Amendment does not present any substantial federal constitutional question. The Supreme Court has clearly indicated that there is an area of activity which falls between the Establishment Clause and the Free Exercise Clause in which action by a State will not violate the former nor inaction, the latter. [Id. at 386.]
The panel decision, however, only cryptically refers to the role of state law in this case, and even then only by way of footnote.
The University also contends that Missouri’s long history of strict separation of church and state constitutes a compelling state interest that justifies burdening appellants’ First and Fourteenth Amendment rights. See Luetkemeyer v. Kaufmann, 364 F.Supp. 376 (W.D.Mo.1973), aff’d, 419 U.S. 888, 95 S.Ct. 167, 42 L.Ed.2d 134 (1974). For the reasons stated in the text, we disagree. Moreover, it is difficult to believe that the University is as concerned with the strict separation of church and state as it here contends. * * * [Chess et al. v. Widmar et al., 635 F.2d 1316 at 1316, n.7 (8th Cir. 1980).]
In our judgment that footnote inadequately addresses this serious and important contention. The text does not respond to the issue, and the panel’s rejection of this contention because of the lack of “concern” demonstrated by the University for separation of church and state disregards the real issues-whether the state constitution mandates strict separation of church and state when it comes to use of University buildings for formalized or denominational worship services by a student group, and whether that mandate overrides any infringement of the students’ free exercise rights under the United States Constitution.
Moreover, the case raises significant issues under the first amendment religion clauses that we believe ought to be addressed by the full court, particularly because the case appears to be one of first impression in this circuit. The brevity of the first amendment and the absolute terms in which it is cast have provided the courts with a continuing source of difficulty in steering a course between the Scylla and Charybdis of the establishment and free exercise clauses.
We entertain considerable doubt that cases which permit expression of political *1322and religious views in public places require that state institutions make its facilities available for denominational religious services.
These troubling questions, in our judgment, warrant a rehearing en banc.